Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Woffinden on 7/14/2022.

The application has been amended as follows: 


 (Original) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to:
separate a digital image of a face into a high-frequency layer, a mid-frequency layer, and a low-frequency layer;
generate a modified mid-frequency layer by utilizing a first neural network to correct skin blemishes in the mid-frequency layer;
generate a modified low-frequency layer by utilizing a second neural network to correct skin blemishes in the low-frequency layer; and
combine the high-frequency layer, the modified mid-frequency layer, and the modified low-frequency layer to generate a modified digital image of the face.
(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the modified mid-frequency layer by:
generating a depth-wise separable convolution in the mid-frequency layer; and
utilizing the first neural network to generate the modified mid-frequency layer from the depth-wise separable convolution.
(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to separate the digital image into the mid-frequency layer by downsampling and convoluting the digital image to a first fixed resolution.
(Original) The non-transitory computer-readable medium of claim 3, further comprising instructions that, when executed by the at least one processor, cause the computer system to separate the digital image of the face into the low-frequency layer by downsampling the mid-frequency layer to a second fixed resolution, wherein the second fixed resolution is smaller than the first fixed resolution.
(Original) The non-transitory computer-readable medium of claim 3, further comprising instructions that, when executed by the at least one processor, cause the computer system to generate a mid-frequency band by:
upsampling the low-frequency layer to the first fixed resolution;
comparing the mid-frequency layer to the upsampled low-frequency layer to generate the mid-frequency band; and
wherein generating the modified mid-frequency layer comprises utilizing the second neural network with the mid-frequency band.
(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to:
generate a skin mask identifying pixels of the digital image that comprise skin-based features;
provide the skin mask to the first neural network for generating the modified mid-frequency layer based on the mid-frequency layer; and
provide the skin mask to the second neural network for generating the modified low-frequency layer from the low-frequency layer.
(Original) The non-transitory computer-readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computer system to generate the skin mask by:
utilizing a semantic segmentation network to generate a segmentation mask of the digital image that labels each pixel with a face label; and
generating the skin mask by assigning a first value to pixels from the segmentation mask having a face label corresponding to skin and a second value to other pixels from the segmentation mask.
(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to combine the high-frequency layer, the modified mid-frequency layer, and the modified low-frequency layer utilizing a Laplacian formulation to reconstruct the modified digital image of the face.
(Original) The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to:
modify a magnitude of blemish smoothing by the first neural network based on a first user input when generating the modified mid-frequency layer;
modify a magnitude of skin tone correction by the second neural network based on a second user input when generating the low-frequency layer; and
provide the modified digital image of the face to a client device.

(Original) A system comprising:
a memory device comprising:
a digital image of a face;
a first neural network to correct skin blemishes in mid-frequency images; and
a second neural network to correct skin blemishes in low-frequency images;
at least one computing device configured to cause the system to:
generate a mid-frequency layer of the digital image by downsampling the digital image to a first fixed resolution;
generate a low-frequency layer of the digital image by downsampling the mid-frequency layer to a second fixed resolution;
determine a mid-frequency band based on the mid-frequency layer and an upsampled low-frequency layer;
utilize the first neural network to generate a modified mid-frequency band from the mid-frequency band;
utilize the second neural network to generate a modified low-frequency layer from the low-frequency layer; and
combine a high-frequency layer of the digital image with the modified mid-frequency band and the modified low-frequency layer to generate a modified digital image of the face.
(Original) The system of claim 10, wherein the at least one computing device is further configured to cause the system to generate the mid-frequency layer by using bilinear filtering to downsample the digital image to a first fixed resolution.
(Original) The system of claim 10, wherein the at least one computing device is further configured to cause the system to generate the low-frequency layer by using bilinear filtering to downsample the mid-frequency layer to a second fixed resolution.
(Original) The system of claim 10, wherein the at least one computing device is further configured to cause the system to upsample the low-frequency layer to the first fixed resolution utilizing bilinear interpolation, wherein the mid-frequency band matches the first fixed resolution.
(Original) The system of claim 10, wherein the at least one computing device is further configured to cause the system to:
generate a skin mask utilizing a semantic segmentation network that identifies pixels of the digital image that comprise skin-based features;
provide the skin mask to the first neural network for generating the modified mid-frequency layer from the mid-frequency band; and
provide the skin mask to the second neural network for generating the modified low-frequency layer from the low-frequency layer.
(Original) The system of claim 14, wherein the at least one computing device is further configured to cause the system to generate the skin mask by:
generating a segmentation mask of the digital image that labels each pixel with a face label comprising one of a skin label, a nose label, an eye label, a brow label, an ear label, a mouth label, a lip label, or a hair label; and
generating the skin mask by:
assigning a first value to pixels from the segmentation mask having the skin label, the nose label, and the ear label; and 
assigning a second value to pixels from the remaining face labels.
(Original) The system of claim 10, wherein the at least one computing device is further configured to cause the system to:
display the digital image within a first graphical user interface at a client device;
detect, within a second graphical user interface displayed at a client device, a first input and a second input; and
replace the digital image within the first graphical user interface with the modified digital image of the face at the client device.
(Original) The system of claim 16, wherein the at least one computing device is further configured to cause the system to:
based on the first input, modify a magnitude of blemish smoothing by the first neural network when generating the modified mid-frequency layer; and
based on the second input, modify a magnitude of skin tone correction by the second neural network when generating the low-frequency layer.




(Currently Amended) A computer-implemented method 
separating a digital image of a face into a high-frequency layer, a mid-frequency layer, and a low-frequency layer;
generating a modified mid-frequency layer by utilizing a first neural network to correct skin blemishes in the mid-frequency layer;
generating a modified low-frequency layer by utilizing a second neural network to correct skin blemishes in the low-frequency layer; and
combining the high-frequency layer, the modified mid-frequency layer, and the modified low-frequency layer to generate a modified digital image of the face.




(Currently Amended) The computer-implemented method of claim 18, wherein generating the modified mid-frequency layer comprises:
generating a depth-wise separable convolution in the mid-frequency layer; and
utilizing the first neural network to generate the modified mid-frequency layer from the depth-wise separable convolution

(Currently Amended) The computer-implemented method of claim 18, further comprisingcombining the high-frequency layer, the modified mid-frequency layer, and the modified low-frequency layer utilizing a Laplacian formulation to reconstruct the modified digital image of the face.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the independent claims discuss using two different neural networks to combine frequency layers to remove skin blemishes.  The specific arrangement and steps are not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666